DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 9 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimomura et al. (US 2005/0099273).
As per claim 1, Shimomura et al. disclose a perimeter alert defense system (figure 1) configured to mount on a vehicle (1, figure 1), comprising: 
a control unit (2, figure 1);
one or more sensors (5-10, figure 1) connected to the control unit (paragraph 0019); and 
an imaging device (4a-4b) connected to the control unit (figure 1, paragraphs 0020-0021),

wherein the control unit being configured to record video of the perimeter using the imaging device, and wherein the control unit is configured to provide an alert when an intrusion within the perimeter meets certain threshold parameters (paragraphs 0026-0031), and 
wherein the control unit being programmable to change the perimeter by changing a field of the perimeter (the control ECU (2) outputs the first capture command to the camera 4a or the camera 4b upon detecting any abnormality on the vehicle 1 by any one of the sensors 5 through 10. The control ECU 2 chooses a suitable camera based on the contents of the cause for warning. For example, it outputs the capture command to the camera 4b when the glass breakage sensor 9 detects the breakage of the windshield, and thus the front area of the vehicle 1 is included in an image capture area), and wherein the field of the perimeter is characterized by one or more of a distance or a height monitored as part of the perimeter (paragraph 0026).
As per claim 3, Shimomura et al. disclose the one or more sensors detect one or more of: motion (intrusion), heat, or presence of one or more of: an animate object or an inanimate object (paragraphs 0019, 0026 and 0039).
As per claim 4, Shimomura et al. disclose the one or more sensors comprise one or more of: motion detection sensors, heat detection sensors, active infrared sensors, passive infrared sensors, microwave motion detection sensors, imaging device 
As per claim 5, Shimomura et al. disclose the recorded video comprises one or more of: visible imaging or infrared imaging (see abstract and paragraphs 0011-0013, 0019 and 0026).
As per claims 12-15, refer to claims 1 and 3-5 above, Shimomura et al. further disclose a counter-measure system in a form of a communication ECU (3), wherein the counter-measure system (2) communicates with a user’s cell phone (13) via a base station (11) to display character data and image data (paragraphs 0024-0025).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 6, 8, 10-11 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over b Shimomura et al. (US 2005/0099273) in view of Ansari et al. (US 2018/0139485).
As per claim 2, Shimomura et al. disclose the instant claimed invention except for a solar power system being used to power the perimeter alert defense system.  Ansari et al. disclose a vehicle surveillance system (10, figures 1-4, paragraph 0015) comprises a vehicle video camera (20) that records video image interior/exterior of a  et al. in the system as disclosed by Shimomura et al. for the purpose of providing an alternating power in addition to a regular power supply as a backup power in order to avoid an event that lacking the power.
As per claims 6 and 8, Since Shimomura et al. discloses the cameras (4a-4b) for capturing live image of event/intruder (human/person) and the controller (2) being configured to alert the intrusion condition (see abstract) and Ansari et al. disclose the facial recognition software (paragraphs 0020 and 0024), it would have been obvious to a person having ordinary skill in the art at the time the invention was made to know that the controller should gather all information from sensors and camera and using the facial recognition software to distinguish between animate objects and inanimate objects in order to avoid false alarm and also recognizing the facial of the person being captured in the event.
As per claims 10-11, Shimomura et al. discloses the instant claimed invention except for the limitations of claims 10-11.  Ansari et al. disclose the alert provides one or more of: a location, a direction of movement, or a speed of an object causing the intrusion, the direction of movement of the object is indicated by an audible direction of an audio component of the alert and the location of the object is indicated by one or 
As per claim 16, refer to claim 2 above.
As per claims 17-21, refer to claim 1-6 and 10-11 above.

 					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
March 11, 2021